Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 8, line 2, there is no antecedent basis for “the sulfuric acid”. In line 5, it is indefinite as to whether “the acidic compound” is required to be sulfuric acid.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over UK 2544340 A in view of WO 2015/066691 A1 (both newly cited). UK 2544340 A discloses a fertilizer pellet comprising a urea core over which is a polyhalite layer. (See page 5, fifth full paragraph.)  UK 2544340 A teaches on page 16, second full paragraph that outer region 2 includes sulfur present as sulfate, and on page 7, third full paragraph that the core may be formed by granulation. The difference between the composition disclosed by UK 2544340 A, and that recited in claims 1, 4-7, 10 and 11, is that UK 2544340 A does not disclose that the sulfate should be ammonium sulfate. WO 2015/066691 A1 discloses ammonium sulfate as a fertilizer nutrient in the paragraph bridging pages 9 and 10. It would be obvious from WO 2015/066691 A1 to employ ammonium sulfate as the sulfate in the composition of UK 2544340 A. One of ordinary skill in the art would be motivated to do so, since UK 2544340 A suggests in the second full paragraph on page 16 that the sulfur can be present as the sulfate of any compound having nutritive value, and the compositions of UK 2544340 A and WO 2015/066691 A1 are analogous in that both are directed to fertilizer compostions which contain urea and polyhalite. (See claims 3 and 15 of UK 2544340 A.) Regarding claims 4 and 5, it would be within the level of skill of one of ordinary skill in the art to determine suitable concentrations of the urea, polyhalite and ammonium sulfate in the composition of UK 2544340 A. Regarding claim 6, it would be expected that the granules of UK 2544340 A would have a strength of 3.8 KgF/Granule, since UK 2544340 A teaches in the fifth full paragraph on page 5 that the fertilizer product is composed of solid pellets which can be spread on crops. Regarding claim 7, UK 2544340 A discloses in the second full paragraph on page 7 that the size of the core may be such that it has a largest dimension less than 4 mm.  Regarding claim 10, UK 2544340 A discloses in the first full paragraph on page 9 that there could be a coating over the exterior of the polyhalite layer 3. Regarding claim 11, the combined regions 2 and 3 in Figure 1 of UK 2544340 A is considered to constitute a “core”.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over UK 2544340 A in view of WO 2015/066691 A1, as applied to claim 10 above, further in view of ALBRIGHT (with reliance on corresponding provisional application No. 62/776,560), even further in view of Yaniv. It is noted that WO 2015/066691 A1 discloses in the paragraph bridging pages 9 and 10 that the composition may include potash. It would be further obvious from provisional application No. 62/776,560 to include silicon clay in the composition of UK 2544340 A. One of ordinary skill in the art would be motivated to do so, since provisional application No. 62/776,560 suggests in the first two paragraphs on page 1 that silicon may help improve plant growth and health, and teaches on page 6 that the silicon is administered as silicon clay. It would be even further obvious from Yaniv to include magnesite as a component in the composition of UK 2544340 A. One of ordinary skill in the art would be motivated to do so, since Yaniv discloses in the Abstract that magnesite cements are useful in slow release fertilizers, and specifically discloses ammonium sulfate and urea as such slow release fertilizers at col. 1, lines 9-19.
Applicant’s argument, that the main challenge to be solved is the unique combination of polyhalite and urea in a single granule, is not convincing, since the polyhalite and urea are combined in a single granule in the composition of UK 2544340 A.
This application apparently discloses allowable subject matter (i.e., regarding claims 8 and 9).
The following is a statement of reasons for the indication of allowable subject matter: 
The rejections made in the last Office Action are withdrawn, for the reasons presented by applicant in the REMARKS of October 18, 2022.
 UK 2544340 A discloses a fertilizer pellet comprising a urea core over which is a polyhalite layer. (See page 5, fifth full paragraph.)  UK 2544340 A teaches on page 16, second full paragraph that outer region 2 includes sulfur present as sulfate, and on page 7, third full paragraph that the core may be formed by granulation. WO 2015/066691 A1 discloses ammonium sulfate as a fertilizer nutrient in the paragraph bridging pages 9 and 10. Dahms et al (US 2004/0120867) discloses a method for producing an ammonium sulfate fertilizer by reacting ammonia with sulfuric acid in a drum granulator (see Paragraphs [0028] and [0041]), and teach in Paragraph [0053] that urea may be included as an ingredient. It would be obvious from WO 2015/066691 A1 to employ ammonium sulfate as the sulfate in the composition of UK 2544340 A. One of ordinary skill in the art would be motivated to do so, since UK 2544340 A suggests in the second full paragraph on page 16 that the sulfur can be present as the sulfate of any compound having nutritive value, and the compositions of UK 2544340 A and WO 2015/066691 A1 are analogous in that both are directed to fertilizer compositions which contain urea and polyhalite. (See claims 3 and 15 of UK 2544340 A.) However applicant’s claim 8 requires a reaction of a mixture of polyhalite, ammonia and sulfuric acid to melt the urea, and granulating the mixture with the melted urea. It would not be obvious from Dahms et al to form the composition of UK 2544340 A by causing a reaction of a mixture of polyhalite, ammonia and sulfuric acid to melt the urea, and granulating the mixture with the melted urea, even though Dahms et al disclose the reaction of ammonia and sulfuric acid to form ammonium sulfate, since there is no indication that polyhalite is a component in the fertilizer of Dahms et al, and the urea disclosed in Paragraph [0053] of Dahms et al is an additional ingredient added to the resulting fertilizer, and is not present during the reaction of the sulfuric acid and ammonia. Applicant points out in the REMARKS of October 18, 2022 that it is the unique addition of ammonia and sulfuric acid, which yields ammonium sulfate, that allows for the combination between urea and polyhalite to take place, due to the special melting of urea. Accordingly claims 8 and 9 are not rejected over UK 2544340 A in vlew of WO 2015/066691 A1, further in view of Dahms et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walkker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736